Cite as 27 I&N Dec. 803 (BIA 2020)

Interim Decision #3980

Matter of R-A-V-P-, Respondent
Decided March 18, 2020
U.S. Department of Justice
Executive Office for Immigration Review
Board of Immigration Appeals
The Immigration Judge properly determined that the respondent was a flight risk and
denied his request for a custody redetermination where, although he had a pending
application for asylum, he had no family, employment, or community ties and no probable
path to obtain lawful status so as to warrant his release on bond.
FOR RESPONDENT: Alexandra L. Lampert, Esquire
BEFORE: Board Panel: MALPHRUS, Acting Chairman; LIEBOWITZ, Board Member;
MORRIS, Temporary Board Member.
MALPHRUS, Acting Chairman:

In a decision dated June 5, 2019, an Immigration Judge denied the
respondent’s request to be released on bond, providing the reasons for the
denial in a bond memorandum issued on July 17, 2019. The respondent has
appealed from that decision. The appeal will be dismissed.
The respondent is a native and citizen of Honduras who arrived in the
United States on February 24, 2019. He did not attempt to enter at a port of
entry but entered unlawfully instead. He was detained soon thereafter by the
Department of Homeland Security (“DHS”) and requested a change in his
custody status. The Immigration Judge denied that request based on a finding
that the respondent failed to meet his burden to establish that he would not
present a significant risk of flight if he is released on a monetary bond.1
The respondent argues that the Immigration Judge erred by not ordering
his release on bond. Specifically, he asserts that the DHS should bear the
burden of proof to demonstrate that he should not be released on bond, which
it has not met. Alternatively, the respondent contends that the Immigration
Judge erred in denying bond by mischaracterizing the record, giving
insufficient weight to the evidence provided, and impermissibly elevating the
burden of proof.
1

The Immigration Judge determined that the respondent would not pose a danger to
community or a threat to national security if he is released on bond. The DHS has not
challenged the Immigration Judge’s determination in this regard. Therefore, the sole issue
presented in this case is whether the respondent is “likely to abscond, or [is] otherwise a
poor bail risk.” Matter of Guerra, 24 I&N Dec. 37, 40 (BIA 2006).

803

Cite as 27 I&N Dec. 803 (BIA 2020)

Interim Decision #3980

The “setting of bond is designed to ensure an alien’s presence at
proceedings.” Matter of Urena, 25 I&N Dec. 140, 141 (BIA 2009). Whether
an alien should be allowed to remain in the United States is determined in
removal proceedings, but whether the alien should be detained pending that
determination is considered in a separate bond proceeding. See section
236(a) of the Immigration and Nationality Act, 8 U.S.C. § 1226(a) (2018);
Matter of Guerra, 24 I&N Dec. 37, 37–38 (BIA 2006). Bond hearings
provide a preliminary evaluation of the facts and evidence presented by the
parties and are less formal than removal proceedings, where conclusive
factual findings and legal determinations are made based on the testimony
and evidence presented at a full hearing on the merits. See Matter of
Chirinos, 16 I&N Dec. 276, 277 (BIA 1977).
Neither section 236(a) of the Act nor the applicable regulations confer on
an alien the right to release on bond. See Matter of D-J-, 23 I&N Dec. 572,
575 (A.G. 2003) (citing Carlson v. Landon, 342 U.S. 524, 534 (1952));
8 C.F.R. §§ 1003.19(a), 1236.1(d)(1) (2019). An alien requesting a
redetermination of his or her custody status under section 236(a) “must
establish to the satisfaction of the Immigration Judge and the Board that he
or she does not present a danger to persons or property, is not a threat to the
national security, and does not pose a risk of flight.” Matter of Siniauskas,
27 I&N Dec. 207, 207 (BIA 2018). The respondent’s assertion that the DHS
should bear the burden to demonstrate that he is a flight risk by clear and
convincing evidence lacks merit because we have clearly held that section
236(a) places the burden of proof on the alien to show that he merits release
on bond. See Matter of Fatahi, 26 I&N Dec. 791, 795 n.3 (BIA 2016) (stating
that the Board has “consistently held that aliens have the burden to establish
eligibility for bond while proceedings are pending”); Matter of Guerra,
24 I&N Dec. at 40.2
In conducting a custody hearing, the Immigration Judge should first
consider whether the respondent is a danger to the community or a threat to
national security before considering whether he presents a risk of flight. See
Matter of Urena, 25 I&N Dec. at 141. Bond determinations depend heavily
on the alien’s circumstances and the specific facts of the case, and any
“probative and specific” evidence may be considered in assessing whether
his release on bond is warranted, including unfavorable evidence of his
conduct. See Matter of Guerra, 24 I&N Dec. at 40–41. The Immigration
Judge is in the best position to analyze these considerations and “may choose

2

The respondent also argues that placing the burden of proof on the alien to establish that
he merits release on bond is constitutionally deficient. However, we do not have the
authority to entertain constitutional challenges to the statutes and regulations we administer.
See Matter of Cruz de Ortiz, 25 I&N Dec. 601, 605 (BIA 2011).

804

Cite as 27 I&N Dec. 803 (BIA 2020)

Interim Decision #3980

to give greater weight to one factor over others, as long as the decision is
reasonable.” Id. at 40.
In determining whether an alien merits release on bond and what amount
of bond is appropriate, the Immigration Judge may consider a variety of
factors, including
(1) whether the alien has a fixed address in the United States; (2) the alien’s length
of residence in the United States; (3) the alien’s family ties in the United States, and
whether they may entitle the alien to reside permanently in the United States in the
future; (4) the alien’s employment history; (5) the alien’s record of appearance in
court; (6) the alien’s criminal record, including the extensiveness of criminal activity,
the recency of such activity, and the seriousness of the offenses; (7) the alien’s
history of immigration violations; (8) any attempts by the alien to flee prosecution
or otherwise escape from authorities; and (9) the alien’s manner of entry to the
United States.

Id. The Immigration Judge may also consider the likelihood that relief from
removal will be granted in determining whether an alien warrants bond. See
Matter of Andrade, 19 I&N Dec. 488, 490 (BIA 1987) (stating that an alien
with a greater likelihood of being granted relief has a stronger motivation to
appear for a hearing than one who has less potential to obtain relief).
The respondent argues that the Immigration Judge mischaracterized the
record and did not give sufficient weight to the evidence he submitted. We
disagree and will affirm the Immigration Judge’s decision.
The record reflects that the Immigration Judge properly considered and
weighed the relevant factors in determining that the respondent presents a
significant risk of flight and should remain in immigration custody pending
the outcome of his removal proceedings. See Matter of Guerra, 24 I&N Dec.
at 40 (stating that an Immigration Judge has broad discretion in deciding the
factors that he may consider in custody redeterminations). The respondent
only recently arrived in the United States, having entered without inspection,
and he has made no claim to lawful status in this country, either now or in
the past. He also has no family ties, no employment history, no community
ties, or any record of appearances in court in the United States. These factors
militate against the respondent’s release on bond because they indicate that
he is less likely to appear for his removal hearing. By contrast, we have
found that an alien who had prior lawful status and a probable path to future
lawful status, as well as immediate family members with whom he could
continue to reside in the United States, did not present a flight risk. See
Matter of Patel, 15 I&N Dec. 666, 667 (BIA 1976) (relying on the facts that
the alien was admitted as a student, was living with his wife and United States
citizen child, and was seeking lawful status through a labor certification filed
by his employer).
805

Cite as 27 I&N Dec. 803 (BIA 2020)

Interim Decision #3980

In support of his request for release on bond, the respondent maintains
that he has a fixed address where he will reside and that he has demonstrated
eligibility for relief from removal. He submitted a signed statement from an
individual who indicated his willingness to support the respondent and
provide him a place to stay in the United States. The statement was
accompanied by this person’s Honduran passport and a copy of a utility bill
with his residential address. At the bond hearing, counsel for the respondent
also proffered that this friend is willing to pay for a bus ticket for the
respondent to travel to Texas and that his wife is familiar with the Houston
Immigration Court.
While the friend’s willingness to assist the respondent is laudable, we
agree with the Immigration Judge that it is insufficient to adequately ensure
the respondent’s appearance for his removal proceedings and, if necessary,
his removal from the United States. In considering the friend’s written
statement, the Immigration Judge properly noted the lack of independent
evidence establishing his present immigration status, as well as his ability to
support the respondent and ensure his appearance at future immigration
hearings.3
In addition, the respondent’s friend is not an immediate family member
and does not appear to be related to him. The statement he provided does not
include any information regarding how he knows the respondent or the nature
of their relationship. The Immigration Judge properly concluded that
counsel’s proffer that the friend is willing to pay for a bus ticket for the
respondent to travel to Texas and that his wife is familiar with the Houston
Immigration Court falls far short of meeting the respondent’s burden of proof
to establish that he should be released on bond.
The respondent also asserts that he has a high incentive to appear
for his hearings because he is seeking asylum. He maintains that he has
demonstrated past persecution and a well-founded fear of persecution based
on past threats of violence and homophobic harassment in Honduras.
However, for various reasons, eligibility for asylum can be difficult to
establish, and an Immigration Judge may consider an alien’s circumstances
in determining how likely it is that his application for relief will ultimately
be approved. Even for aliens who are found to have a credible fear, a grant
of asylum is uncertain, in part because the legal standard for establishing
eligibility for asylum is higher than that for a credible fear.
3

The respondent contends that it was not proper for the Immigration Judge to consider
these factors since they are not listed in Matter of Guerra, 24 I&N Dec. at 40. Although
not specifically enumerated there, these facts are relevant to determining whether the
respondent’s friend will provide a fixed address for him and will ensure his presence at
future proceedings.

806

Cite as 27 I&N Dec. 803 (BIA 2020)

Interim Decision #3980

The Immigration Judge concluded that the respondent did not
demonstrate a sufficient likelihood that he would be granted asylum.4 The
respondent’s limited avenue for relief, combined with his other minimal ties
to the United States, support the Immigration Judge’s determination that the
respondent poses a high flight risk and should be held without bond pending
the outcome of his removal proceedings. See Matter of Guerra, 24 I&N Dec.
at 40. We therefore agree with the Immigration Judge that the respondent
failed to meet his burden to demonstrate that he does not present a significant
risk of flight and that his release on bond is warranted. Accordingly, the
respondent’s appeal will be dismissed.
ORDER: The appeal is dismissed.

4

Although not controlling in this case, the internal records of the Executive Office for
Immigration Review reflect that the Immigration Judge denied the respondent’s application
for asylum and related relief and protection in removal proceedings on November 7, 2019.
His appeal from that decision is pending before us, and the Immigration Judge’s decision
is not administratively final. However, the current posture of the case does not improve
the likelihood that the respondent will be granted relief from removal.

807

